ICJ_090_OilPlatforms_IRN_USA_2000-09-04_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(REPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 4 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y». UNITED STATES
OF AMERICA)

ORDER OF 4 SEPTEMBER 2000
Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 4 septembre 2000,
C1J. Recueil 2000, p. 137

Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 4 September 2000,
I C.J. Reports 2000, p. 137

 

N° de vente:
ISSN 0074-4441 Sales number 781
ISBN 92-1-070855-5

 

 

 
4 SEPTEMBRE 2006

ORDONNANCE

PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

4 SEPTEMBER 2000

ORDER
2000
4 septembre
Role général
n° 90

137

COUR INTERNATIONALE DE JUSTICE

ANNEE 2000

4 septembre 2000

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’article
44 de son Règlement,

Vu l'ordonnance du 8 décembre 1998, par laquelle la Cour a reporté
au 23 novembre 2000 la date d'expiration du délai pour le dépôt de la
duplique des Etats-Unis:

Considérant que, par lettre du 11 juillet 2000, parvenue au Greffe le
25 juillet 2000, le coagent des Etats-Unis a prié la Cour de proroger
jusqu'au 23 mars 2001 le délai pour le dépôt de la duplique et a indiqué
les raisons à l’appui de cette demande; et considérant que, dès réception
de cette lettre, le greffier, se référant au paragraphe 3 de l’article 44 du
Règlement, en a fait tenir copie à l'agent de l'Iran;

Considérant que, par lettre du 7 août 2000, parvenue au Greffe le
8 août 2000, agent de l'Iran a indiqué que son gouvernement ne s’oppo-
sait pas à la prorogation de délai sollicitée par les Etats-Unis, tout en
rappelant que la Cour, dans son ordonnance du 10 mars 1998, avait
réservé «le droit, pour l'Iran, de s'exprimer une seconde fois par écrit
sur la demande reconventionnelle des Etats-Unis, dans une pièce addi-
tionnelle dont la présentation pourrait faire l'objet d’une ordonnance
ultérieure »,

Compte tenu de l'accord des Parties,
4
138 PLATES-FORMES PÉTROLIÈRES (4 IX 00)

Reporte au 23 mars 2001 la date d'expiration du délai pour le dépôt de
la duplique des Etats-Unis;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatre septembre deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République islamique
d'Iran et au Gouvernement des Etats-Unis d'Amérique.

Le président,
(Signé) Gilbert GUILLAUME.
Le greffier,
(Signé) Philippe COUVREUR.
